Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered April 14, 1992, convicting defendant, after a jury trial, of two counts of murder in the second degree, and sentencing him to concurrent terms of 25 years to life, unanimously affirmed.
The hearing court properly denied defendant’s request to call the identifying witness at the suppression hearing since defendant’s claim regarding suggestiveness was purely speculative (People v Chipp, 75 NY2d 327, cert denied 498 US 833).
Defendant’s claim that he was denied his right to be present at all material stages of his trial, when the court, defense counsel and the prosecutor agreed on the redaction of portions of a tape involving statements of a non-testifying individual, is without merit. Defendant had no right to be present during this proceeding since it involved solely a legal determination (People v Williams, 85 NY2d 945).
We have considered defendant’s remaining contention and find it to be unpreserved and without merit. Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.